              Case 2:19-cr-00090-MCE Document 69 Filed 08/18/20 Page 1 of 2


1    SHARI RUSK: 170313
     Attorney at Law
2
     P.O. Box 188945
3    Sacramento, CA 95818
     Telephone: (916) 804-8656
4    Email: rusklaw@att.net
5
     Attorney for Defendant
6    ROBERT DUNCAN
7                                UNITED STATES DISTRICT COURT
8
                              EASTERN DISTRICT OF CALIFORNIA
9

10   UNITED STATES OF AMERICA,                   )   No. 2:19-cr-0090 MCE
                                                 )
11                                               )   AMENDED REQUEST TO PROCEED
                                  Plaintiff,     )   WITH STATUS CONFERENCE;
12                                               )   WAIVER
                         v.                      )   Court: Hon. Morrison C. England
13                                               )   Date: July 30, 2020
                                                 )   Time: 10:00 a.m.
     ROBERT DUNCAN,                              )
14
                                  Defendant.     )
15                                               )

16

17         Pursuant to the Coronavirus Aid, Relief, and Economic Security (CARES) Act,

18   H.R. 748 (March 27, 2020) and the Court’s General Order 614 of March 30, 2020,
19   defendant Robert Duncan hereby requests the Court to waive his physical appearance
20   and permit him to appear by videoconference or telephonically for the status conference
21   set for July 30, 2020. In General Order 614, the Court found that such hearings
22   generally cannot be conducted in person in this district without seriously jeopardizing
23
     public health and safety. The Court authorized the use of videoconferencing if “for
24
     specific reasons, . . . that case cannot be further delayed without serious harm to the
25
     interests of justice.” A status conference in Mr. Duncan’s case cannot be further delayed
26
     without serious harm to the interests of justice. Mr. Duncan has told counsel that he
27
     consents to disposition hearing via the videoconference/teleconference procedure set
28


                                                      1
                Case 2:19-cr-00090-MCE Document 69 Filed 08/18/20 Page 2 of 2


1
     forth in the CARES Act and adopted by the Court in General Order 614, and that he
2
     further consents to having his appearance waived. That consent need not be in writing.
3
     (Gen. Order 614, p. 2.)
4
              To the extent that Mr. Duncan has a right to have the Judge be personally
5
     present in Court at the time of hearing, he waives that right, whether it arises under the
6

7
     Federal Rules of Criminal Procedure, the United States Code, the U.S. Constitution, or

8    any other law. He further waives any claim of error, on any basis, that these hearings

9    should not have been held without the Judge or parties being physically present in

10   Court.

11            It is his personal and specific request to be appear as soon as the Court is able.
12   He makes this request mindful of the fact that the Judge, although observing the
13   proceedings via video or telephone, may be less able to personally observe his physical
14   demeanor.
15
              I hereby concur in my client’s request and waiver. Respectfully Submitted,
16
     Dated: July 28, 2020
17
     SHARI RUSK
18

19   /s/ SHARI RUSK

20   Attorney for Defendant
21
     Robert Duncan
22
     /s/ Robert Duncan
23

24
            IT IS SO ORDERED.
25   Dated: August 18, 2020
26

27

28


                                                       2
